Title: To James Madison from William C. C. Claiborne, 5 December 1803
From: Claiborne, William C. C.
To: Madison, James



Sir
Fort Adams Decr 5th 1803.
The General is apparently making every possible preparation to embark immediately, but I fear we shall not be able to proceed tomorrow as was expected. The boats are not yet all covered, but will probably be completed this evening. I feel a great anxiety to be at New Orleans. But I find it is no easy task to put even a small army into motion. I am happy at the pleasing prospect now before us of a peaceable entry into Louisiana; as the expenditure of national blood and treasure might otherwise be great, and the consequences calamitous.
The volunteers from the M. Territory, to the number of about 160, have already assembled at this garrison: and it is expected that 35 or 40 more will be here tomorrow or next day. These men having been called into service upon so short a notice are inadequately prepared with cloathing &c, for the Season. And understanding that there is a surplus of cloathing, blankets, &c. in the public stores, I shall entreat the General to direct that the detachment of Militia be furnished with some necessary supplies. Nothing shall be asked but what is essential to the Comfort of the volunteers: and I persuade myself that the executive will approve my application, and sanction the conduct of the General should the request be granted. We are hourly in expectation of a letter from M. Laussat, announcing the delivery of Louisiana to him by the Spanish Authorities. I have the honor to be With esteem and consideration Sir your obedient servant.
William C. C. Claiborne
 

   
   RC (DNA: RG 59, TP, Orleans, vol. 2); letterbook copy (Ms-Ar: Claiborne Executive Journal, vol. 13). RC in a clerk’s hand, signed by Claiborne.


